      Case 2:20-cr-00060-JLS Document 74 Filed 03/16/21 Page 1 of 3 Page ID #:1216


                                                            r~~tu - SC]UTH~R~J
                                                                                 DIVlS;OiV __
 1    TRACY L. WILKISON                            CLERK,u.s.o!s~viCTCQU.RT i
      Acting United States Attorney                            i ~ ~--~
 2    CHRISTOPHER D. GRIGG                               MAR I ~ 2~2~ j
      Assistant United States Attorney
 3    Chief, National Security Division
      MARK TAKLA (Cal. Bar No. 218111)           CENTRALDISiRIi;TGF;;~,
                                                 gy       ~_             ;;; ~;.:;
                                                                         ~,
 4    ANNAMARTINE SALICK (Cal. Bar No. 309254)                     ---- - - ---' '
      WILLIAM ROLLINS (Cal. Bar~No. 287007)
 5    Assistant United States Attorneys
      Terrorism and Export Crimes Section
 6         United States Attorney's Office
           411 West Fourth Street, Suite 8000
 7         Santa Ana, California 92701
           Telephone: (714) 338-3500
 8         Facsimile: (714) 338-3561
           Email:      mark.takla@usdoj.gov
 9                     annamartine.salick2@usdoj.gov
                        william.rollins@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA

12                             UNITED STATES DISTRICT COURT

13                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                    SOUTHERN DIVISION

15    UNITED STATES OF AMERICA,                  No. SA CR 19-047-JLS
                                                        CR 20-060-JLS
16                      Plaintiff,
                                                 GOVERNMENT'S EXHIBIT S IN SUPPORT
17                      v.                       OF GOVERNMENT'S OPPOSITION TO
                                                 QUASH GRAND JURY SUBPOENA TO DR.
18    STEPHEN WILLIAM BEAL,                      SANCHEZ-ANAYA

19                      Defendant.               Hearing Date: April 8, 2021
                                                 Hearing Time: 1:30 p.m.
~1~

21

22
            Plaintiff United States of America, by and through its counsel
23
      of record, the United States Attorney for the Central District of
24
      California and undersigned counsel, hereby files Exhibit S in support
25
      ///
26

27

28
     Case 2:20-cr-00060-JLS Document 74 Filed 03/16/21 Page 2 of 3 Page ID #:1217



 1 ~of its Opposition to Quash the Grand Jury Subpoena to Dr. Sanchez-

 2   Anaya.

 3    Dated: March 16, 2021               Respectfully submitted,

 4                                        TRACY L. WILKISON
                                          Acting United States Attorney
 5
                                          CHRISTOPHER D. GRIGG
 6                                        Assistant United States Attorney
                                          Chief, National Security Division
 7

 8
                                            ~~~~'~
                                          MARK TAKLA
 9                                        ANNAMARTINE SALICK
                                          WILLIAM ROLLINS
10                                        Assistant United States Attorneys

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 2:20-cr-00060-JLS Document 74 Filed 03/16/21 Page 3 of 3 Page ID #:1218

                             Certificate of Service


      I am a citizen of the United States and am employed in the County of

Orange, California.   I am over 18 years of age, and I am not a party to the

above-entitled action.    My business address is the United States Attorney's

Office, Ronald Reagan Federal Building and United States Courthouse, 411 West

Fourth Street, Suite 8000, Santa Ana, California 92701.

      That I am employed by the United States Attorney for the Central

District of California, who is a member of the Bar of the United States

District Court for the Central District of California, at whose direction the

service was made.   On this date, March 16, 2021, I served a copy of the

foregoing document(s), described as follows:

EXHIBIT S TO GOVERNMENT'S OPPOSITION TO DEFENDANT'S MOTION TO QUASH GRAND
JURY SUBPOENA TO DR. DAVID SANCHEZ-ANAYA; EXHIBITS

     ~      by placing a true copy in a sealed envelope, addressed to the

person(s) specified below, and placing it for interoffice delivery within the

courthouse to:

            Amy M. Karlin
            Joseph A. Trigilio
            Jason Hannan
            Federal Public Defender's Of£ice, Suite 7110
            Santa Ana, CA


      ❑     by placing the documents in a sealed envelope, bearing the


requisite postage thereon, and placing it for mailing via the U.S. Postal

Service addressed as follows:


     ❑      by e-mailing a pdf. version of the document(s) to the e-mail

addresses specified as:


      I declare under penalty of perjury that the foregoing is true and

correct, executed on Marcy 16, 2021, at Santa Ana, California.
                                             f'j           .:_


                                           LINDA R. BENNETT
